Order filed May 15, 2018




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-17-00488-CV
                                ____________

       ROBERT GULLEDGE AND DIANA GULLEDGE, Appellant

                                     V.

      WARREN WESTER AND THEODORE SULLIVAN, Appellee


                  On Appeal from the 10th District Court
                        Galveston County, Texas
                   Trial Court Cause No. 16-CV-1022

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of the following documents:

             Plaintiff’s Exhibit 1A;
             Plaintiff’s Exhibit 1B;
             Plaintiff’s Exhibit 1C;
             Plaintiff’s Exhibit 1D;
             Plaintiff’s Exhibit 1E;
             Plaintiff’s Exhibit 1F;
             Plaintiff’s Exhibit 2A;
             Plaintiff’s Exhibit 2B;
             Plaintiff’s Exhibit 3A;
             Plaintiff’s Exhibit 3B;
             Plaintiff’s Exhibit 3C;
             Plaintiff’s Exhibit 3D;
             Plaintiff’s Exhibit 3E;
             Plaintiff’s Exhibit 3F;
             Plaintiff’s Exhibit 3G;
             Plaintiff’s Exhibit 4A;
             Plaintiff’s Exhibit 4B;
             Plaintiff’s Exhibit 4C;
             Plaintiff’s Exhibit 7;
             Plaintiff’s Exhibit 8; and
             Plaintiff’s Exhibit 10.

      The exhibit clerk of the 10th District Court is directed to deliver to the Clerk
of this court the originals of the identified documents, on or before May 25, 2018.
The Clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of the identified documents, to the
clerk of the 10th District Court.

                                              PER CURIAM